     Case 1:20-cv-00480-NONE-SKO Document 14 Filed 09/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                No. 1:20-cv-00480-NONE-SKO (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, REVOKING IN
13           v.                                        FORMA PAUPERIS STATUS, AND
                                                       DIRECTING PAYMENT OF FILING FEE
14    VILLA,
15                                                     (Doc Nos. 7, 9)
                         Defendant.
16                                                     30-DAY DEADLINE

17          Plaintiff Rogelio May Ruiz is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States
19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On April 8, 2020, the assigned magistrate judge issued an order granting plaintiff’s
21   application to proceed in forma pauperis (“IFP”), pursuant to 28 U.S.C. § 1915, and directing the
22   California Department of Corrections and Rehabilitation (“CDCR”) to collect the required filing
23   fee payments from plaintiff’s inmate trust account and forward them to the Clerk of the Court.
24   (Doc. No. 7.)
25          On July 1, 2020, the magistrate judge issued findings and recommendations,
26   recommending that plaintiff’s IFP status be revoked because, prior to filing suit, plaintiff had
27   accrued more than three “strike” dismissals under 28 U.S.C. § 1915(g). (Doc. No. 9.) The
28   magistrate judge further found that the allegations in plaintiff’s complaint failed to show that he
     Case 1:20-cv-00480-NONE-SKO Document 14 Filed 09/02/20 Page 2 of 3


 1   was under imminent danger of serious physical injury at the time he filed suit. (Id. at 2.) Plaintiff

 2   filed objections to the findings and recommendations on August 14, 2020. (Doc. No. 13.)

 3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 5   objections, the court finds the findings and recommendations to be supported by the record and

 6   proper analysis. The magistrate judge correctly found that four of plaintiff’s prior cases were

 7   dismissed as frivolous or for failure to state a claim on which relief can be granted, and thus count

 8   as strikes, and that plaintiff’s allegations fail to show that he was under imminent danger of

 9   serious physical injury when he filed his complaint. In his objections, plaintiff appears to restate
10   the allegations from his prior cases (see Doc. No. 13), but he does not meaningfully dispute the

11   magistrate judge’s findings that his prior dismissals are strikes under section 1915(g) or that he

12   failed to show he was under imminent danger at the time he filed his complaint in this action.

13           Accordingly,

14           1. The findings and recommendations issued on July 1, 2020 (Doc. No. 9) are adopted in

15              full;

16           2. Plaintiff’s in forma pauperis status is revoked;

17           3. The magistrate judge’s April 8, 2020 order granting plaintiff’s motion to proceed in

18              forma pauperis and directing CDCR to collect filing fee payments from plaintiff’s

19              inmate trust account (Doc. No. 7) is vacated;
20           4. Within thirty (30) days of the date of service of this order, Plaintiff shall pay the filing

21              fee of $400 in full to proceed with this action;

22           5. Failure to pay the filing fee within the time provided will result in dismissal of this

23              action; and,

24   /////

25   /////

26   /////
27   /////

28   /////

                                                         2
     Case 1:20-cv-00480-NONE-SKO Document 14 Filed 09/02/20 Page 3 of 3


 1         6. The Clerk of the Court is directed to serve a copy of this order on CDCR and on the

 2               Financial Department of the U.S. District Court for the Eastern District of California.

 3   IT IS SO ORDERED.
 4
        Dated:     September 1, 2020
 5                                                      UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        3
